DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment filed on May 10, 2022 for Application No. 16/984,135, filed on August 03, 2020, title: “Appointment And Payment Handling”.

Status of the Claims
Claims 21-40 were pending.  By the 05/10/2020 Response, no claim has been amended, claim 40 has been cancelled, and claims 41 has been added.  Accordingly, claims 21-39 and 41 remain pending in the application and have been examined.

Priority
This application is a CON of US Patent Application No. 15/868,655 filed on 01/11/2018 (Patented No. 10,733,595) which is a CON of US Patent Application No. 14/498,632 filed on 09/26/2014 (Patented No. 9,875,471).  For the purpose of examination, the 09/26/2014 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statements filed on 03/21/2022 is being considered.  A copy of the PTOL-1449 form with the examiner’s initials is attached to this Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 06/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,733,595 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-39 and 41 are pending.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claims 21, 29, and 35 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the limitations “obtaining, by one or more servers of a payment service, appointment data for an appointment between a merchant and a customer, wherein the appointment data indicates at least a customer identity, a merchant identity, a merchant location, a first service to be provided to the customer by the merchant, and a timeslot for the appointment; based at least in part on the appointment data, determining, by the one or more servers and during the timeslot, that the customer is at the merchant location during the timeslot; responsive to determining that the customer is at the merchant location, creating, by the one or more servers and during the timeslot, a payment record for the appointment, the payment record indicating at least the first service and a cost to be charged by the merchant for the first service; receiving, by the one or more servers, an indication of one or more of an item or a second service being acquired by the customer from the merchant during the appointment; updating, by the one or more servers, the payment record to an updated payment record indicating at least (i) the first service and (ii) the one or more of the item or the second service; determining, by the one or more servers, that the appointment has ended; and responsive at least in part to determining that the appointment has ended, sending, by the one or more servers, a request for a payment in an amount that includes the cost for the first service and a cost for the one or more of the item or the second service.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In summary, the claims involve an abstract idea and include the additional elements that, having considered both individually and in combination as ordered, integrate the abstract idea into a practical application.  Therefore, the claims are patent-eligible.
Further, the closest prior art Mansfield (U.S. Pub. No. 20140095239-A1), Kinsey (U.S. Pub. No. 20140136259-A1), Khan (U.S. Pat. No. 8,811,892-B2), and McKeen (U.S. Pate. No. 6,529,880-B1), individually or in combination, do not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that, either individually or in combination with others, teach every element of the claims.  Therefore, the claims are allowable over the prior arts.
For these reasons, independent claims 21, 29, and 35 are allowed.  Dependent claims 2-28, 30-34, 36-39, and 41 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 (renumbered from Claims 21-39 and 41) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697